Citation Nr: 0938595	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left leg and left knee disability.

2.  Entitlement to service connection for a left leg and left 
knee disability.

3.  Entitlement to an increased rating for service-connected 
left wrist dislocation with degenerative joint disease, 
currently rated 10 percent disabling.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-surgical complications of a total left knee 
arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in August 2009 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to service connection for a left 
leg and left knee disability, entitlement to an increased 
rating for service-connected left wrist dislocation with 
degenerative joint disease, currently rated 10 percent 
disabling, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for post-surgical complications of a total left knee 
arthroplasty are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a left leg and left 
knee disability was originally denied in April 2004.  In 
December 2005, the RO confirmed the denial of service 
connection for a left leg and left knee disability.  The 
Veteran was notified in writing of the decisions, but he did 
not initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's left leg and left 
knee disability received since the December 2005 RO decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service 
connection for a left leg and left knee disability is final.  
38 U.S.C.A. § 7105 (West Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the December 2005 rating decision 
is new and material, and the Veteran's claim for service 
connection for a left leg and left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2009); 
38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Left Leg and Left 
Knee Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for a left leg and left knee 
disability was first denied in a rating decision of April 
2004.  That decision was confirmed by the RO in a December 
2005 rating decision.  The Veteran was notified of his right 
to appeal in December 2005.  The Veteran did not file a 
timely notice of disagreement and subsequently, the December 
2005 rating decision became final when the Veteran did not 
perfect his appeal within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's 
claim for service connection for a left leg and left knee 
disability may only be opened if new and material evidence is 
submitted.  

In this instance, since the December 2005 decision in which 
the claim was denied on the basis that there was no evidence 
a left leg or left knee disability was incurred in or 
aggravated during service, the Board finds that new and 
material evidence would consist of evidence demonstrating a 
left leg and left knee disability was incurred in or was 
aggravated by service.

Evidence received since the December 2005 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran testified in August 2009, that 
during the accident in service, where he received a left 
wrist injury, for which he is service-connected, he also 
injured his left leg and left knee.  However, due to the 
severity of his left wrist injury, the Veteran stated that 
his leg and knee injuries were overlooked at the time.  
Service treatment records indicate the Veteran fell out of a 
truck in October 1980 and landed on his wrist and knees.  
Additionally, the Veteran testified that since that accident 
he has experienced pain in his left leg and knee.  The Board 
notes that the Veteran is competent to testify about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir 2006).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for a 
left leg and left knee disability is reopened.

The Board has reopened the claim of service connection for a 
left leg and left knee disability, and is remanding the 
claim, as will be discussed subsequently.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left leg and 
left knee disability; to this extent, the appeal is granted.


REMAND

The claim of service connection for a left leg and left knee 
disability has been reopened.  In light of the evidence 
presented, additional information is necessary.  

The Board finds that the duty to assist has not been met.  VA 
has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records, and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has not yet been afforded a VA examination for 
his left leg and left knee disability.  Although service 
treatment records do not specifically state the Veteran 
suffered a left leg and left knee disability during service, 
the Veteran has testified that he experienced an injury 
during service and records indicate he did suffer injuries to 
his knees and wrist during an accident.  The Board has no 
reason to doubt the Veteran's credibility.  

The Court has found that an examination was inadequate where 
the examiner did not comment on the Veteran's report of an 
in-service injury and instead relied on the absence of 
evidence in the service treatment records to provide a 
negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

Therefore, the Board finds that a remand is required in order 
to afford the Veteran a VA examination and an opinion.  An 
examination and opinion must be obtained that takes into 
consideration the Veteran's lay statements regarding the 
initial injury during service as well as the continuity of 
symptoms after service.

The Veteran is also claiming entitlement to an increased 
rating for his service-connected left wrist dislocation with 
degenerative joint disease, currently rated 10 percent 
disabling.  The Veteran indicated at his August 2009 hearing 
that his service-connected left wrist has become worse since 
his last VA examination, which was conducted in April 2007.  

A remand is necessary in order to determine the current level 
of severity of the Veteran's left wrist.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a Veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding a Veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity).  A VA examination is necessary to 
provide a thorough assessment of the Veteran's current level 
of functioning due to his left wrist disability.

Finally, the Veteran is also seeking entitlement to 
compensation under 38 U.S.C.A. § 1151 for post-surgical 
complications of a total left knee arthroplasty.  The Veteran 
contends that his left knee became worse due to post-surgical 
complications after a total left knee arthroplasty was 
performed in March 2006.  

Title 38, U.S.CA. § 1151 provides that, where a Veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  An opinion pertaining to 
whether the Veteran's suffered from an additional disability 
as a result of the surgery performed in March 2006 has not 
been obtained.

Additionally, the Veteran indicated he receives Social 
Security disability.  These records should be obtained as 
well as any other treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain Social Security disability 
records and treatment records from Dr. 
King in Donaldson, TN.  Additionally, 
obtain any updated treatment records.  
If no additional records are located, a 
written statement to that effect should 
be associated with the claims file.

2.  Afford the Veteran a VA examination 
for his left leg and left knee.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of 
the Veteran's injury during service, 
the continuity of symptoms from service 
to present day established by the 
medical records and the Veteran's 
statements, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's left leg and left knee 
disability had its onset during 
service, or is in any other way 
causally related to his active service, 
including his in-service injury.

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the injury, in addition to his 
statements regarding the continuity of 
symptomatology.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Afford the Veteran a VA examination 
in order to determine the current 
severity of his left wrist disability.  
The examiner should identify and 
completely describe all current 
symptomatology, including any effect 
the Veteran's wrist disability has on 
his fingers or forearm.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for the Musculoskeletal System, 
38 C.F.R. § 4.71a (2009), including 
diagnostic codes for the forearm, the 
wrist, and limitation of motion of 
single or multiple digits of the hand.  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  Contact the VA Medical Center where 
the Veteran had surgery in March 2006 
and request copies of any informed 
consent records associated with the 
surgery, as well as a copy of the 
actual operation report.  The request 
should specify that any informed 
consent document that is stored 
separately from the remainder of the 
Veteran's treatment records should be 
provided.  

5.  Afford the Veteran a VA examination 
for the purpose of assessing his claim 
for benefits under 38 U.S.C.A. § 1151.  
Determine whether the Veteran has an 
additional disability as a result of 
his total left knee arthroplasty in 
March 2006.  

The VA examiner must compare the 
Veteran's pre-operative symptoms and 
diagnoses with his current symptoms and 
diagnoses.  In particular, left knee 
and leg damages, pain, and loss of 
motion, should be discussed in the 
examiner's findings, and the examiner 
should address all relevant treatment 
records.

If the examiner concludes that the 
Veteran has an additional disability 
from the March 2006 surgery at issue, 
the examiner should then opine whether 
the proximate cause of the additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of 
fault on the part of VA in furnishing 
the surgical treatment or (b) an event 
not reasonably foreseeable.  This must 
include a discussion of the standard of 
care for such surgery and whether or 
not the standard of care was violated 
by the surgeon.  The opinion should 
specifically state whether the VA 
physician performing the surgery failed 
to exercise the degree of care that 
would be expected of a reasonable 
health care provider.  

If the examiner concludes that the VA 
surgery caused additional disability, 
the opinion should also address whether 
there is evidence that the VA failed to 
inform the Veteran of the risks of the 
surgery.  The opinion must also address 
what reasonably foreseeable risks 
should have been disclosed.   

If the examiner concludes that the 
Veteran has an additional disability 
that is considered the "natural 
progress of the disease," then the 
examiner should discuss whether "VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress."

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

6.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


